                Case 20-12890-mkn         Doc 43     Entered 07/16/20 21:56:01         Page 1 of 4
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                  Case No. 20-12890-mkn
PLAYERS NETWORK                                                                         Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0978-2           User: castellan              Page 1 of 2                   Date Rcvd: Jul 14, 2020
                               Form ID: mtg11b              Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 16, 2020.
db              PLAYERS NETWORK,    3939 BELMONT STREET,    LAS VEGAS, NV 89119
11188373       +ANDREW H. ORGEI,    Acct No x-xx-xxx866-C,    9000 CROW CANYON ROAD, SUITE 221,
                 Danville, CA 94506-1189
11188374       +AUCTUS FUND, LLC,    Acct No x:xx-xx-xxxx6-LTS,     545 BOYLSTON STREET,    Boston, MA 02116-3621
11188376       +BARNEY C. ALES, ESQ.,    Acct No x-xx-xxx353-C,     P.O. BOX 20563,    Las Vegas, NV 89112-2563
11188375       +BARNEY C. ALES, ESQ.,    Acct No xx-xx-xxxx(xxS)(AHG),     P.O. BOX 20563,
                 Las Vegas, NV 89112-2563
11188377       +BLACK MOUNTAIN EQUITIES, INC.,     Acct No xx-xx-xxxx(xxS)(AHG),     7924 IVANHOE AVE.,
                 La Jolla, CA 92037-4514
11188378       +BLUE HAWK GROUP,    211 EAST 43RD STREET, SUITE 626,     New York, NY 10017-4707
11188379       +BRUCE SEYBURN,    7457 FRANKLIN ROAD, SUITE 300,     Bloomfield Hills, MI 48301-3608
11188380       +CHRISTOPHER F. KLINK, ESQ.,     Acct No x-xx-xxx649-C,    550 E. CHARLESTON BLVD., SUITE E,
                 Las Vegas, NV 89104-1303
11188381        CLARK COUNTY ASSESSOR,    C/O BANKRUPTCY CLERK,     500 S. GRAND CENTRAL PKWY,    BOX 551401,
                 Las Vegas, NV 89155-1401
11188382        CLARK COUNTY TREASURER,    C/O BANKRUPTCY CLERK,     500 S. GRAND CENTRAL PKWY,    P.O. BOX 551220,
                 Las Vegas, NV 89155-1220
11188383       +DAKB DISTRIBUTION,    Acct No #100,    1625 SANTA ANITA DR.,    Las Vegas, NV 89119-6231
11188384       +DARIUS IRANI,    Acct No 5867,    1809 VIA VISALIA,    Palos Verdes Peninsula, CA 90274-2068
11188385       +DEPT. OF EMPLOYMENT, TRAINING & REHAB,     EMPLOYMENT SECURITY DIVISION,     500 EAST THIRD STREET,
                 Carson City, NV 89713-0002
11188386       +FOURTH MAN, LLC,    2522 CHAMBERS ROAD, STE. 101,     Tustin, CA 92780-6962
11188387       +FOWLER ELECTRIC,    6675 WEST PEBBLE ROAD,    Las Vegas, NV 89139-6713
11188388        FOX ROTHCHILD,    Acct No 5639,    2000 MARKET STREET, 20TH FLOOR,     Philadelphia, PA 19103-3222
11206216       +FOX ROTHSCHILD LLP,    PRINCE ALTEE THOMAS, ESQ.,     2000 MARKET ST., 20TH FLOOR,
                 PHILADELPHIA, PA 19103-3222
11188389       +FOX ROTHSCHILD, LLP,    Acct No 5639,    101 PARK AVE, SUITE 1700,     New York, NY 10178-1700
11188390        GEMINI FINANCE CORP,    Acct No xx-xx-xxxx(xxS)(AHG),     6119 LA GRANADA, SUITE A,
                 Rancho Santa Fe, CA 92067
11188391       +GEND ASSOCIATES, LLC,    7457 FRANKLIN ROAD, SUITE 300,     Bloomfield Hills, MI 48301-3608
11188392       +GEND ASSOCIATES, LLC,    C/O BRUCE H. SEYBURN,    7457 FRANKLIN ROAD, SUITE 300,
                 Bloomfield Hills, MI 48301-3608
11188393       +GENDAIS CORPORATION,    Acct No xxxx/PNTV,    8635 W. SAHARA #404,     Las Vegas, NV 89117-5858
11188394       +GRASS ROOTS INVESTORS, LLC,     7457 FRANKLIN ROAD, STE. 300,    Bloomfield Hills, MI 48301-3608
11188395       +GRASS ROOTS INVESTORS, LLC,     C/O BRUCE H. SEYBURN,    7457 FRANKLIN ROAD, SUITE 300,
                 Bloomfield Hills, MI 48301-3608
11188397       +JRG ATTORNEYS,    Acct No x423M,    318 CAYUGA STREET,    P.O. BOX 2119,    Salinas, CA 93902-2119
11188398       +KATHERINE PETERSEN,    Acct No x-xx-xxx649-C,    900 GRANGER FORM WAY,     Las Vegas, NV 89145-8618
11188399       +KEMP, JONES & COUTHARD, LLP,     Acct No x-xx-xxx649-C,    3800 HOWARD HUGHES PKWY, #1700,
                 WELLS FARGO TOWER 17TH FLOOR,     Las Vegas, NV 89169-0910
11188400       +LG CAPITAL FUNDING, LLC,    Acct No xxxxxx/2015,     C/O JOSEPH ZELMANOVITZ, ESQ.,
                 747 THIRD AVE., SUITE 33B,     New York, NY 10017-2803
11188401       +MARQUIS AURBACH COFFING,    Acct No 3637,    10001 PARK RUN DRIVE,     Las Vegas, NV 89145-8857
11188402       +MICHAEL S. PRATTER,    Acct No x-xx-xxx117-C,    1147 MERRIT DR.,     El Cajon, CA 92020-6716
11188404       +O’REILLEY LAW,    Acct No xxxxx-x0003,    325 S. MARYLAND PKWY,     Las Vegas, NV 89101-5320
11188405       +RDP ACQUISITIONS, INC.,    C/O BRUCE H. SEYBURN,     7457 FRANKLIN ROAD, SUITE 300,
                 Bloomfield Hills, MI 48301-3608
11188406       +RDP ACQUISITIONS, LLC,    7457 FRANKLIN ROAD, SUITE 300,     Bloomfield Hills, MI 48301-3608
11188407       +SEA OTTER GLOBAL VENTURES,     107 GRAND STREET 7TH FLOOR,    New York, NY 10013-5903
11188408       +SK L-43, LLC,    7457 FRANKLIN ROAD, SUITE 300,     Bloomfield Hills, MI 48301-3608
11188409       +SK L-43, LLC,    C/O BRUCE H. SEYBURN,    7457 FRANKLIN ROAD, SUITE 300,
                 Bloomfield Hills, MI 48301-3608
11188410       +SK L-58, LLC,    C/O BRUCE H. SEYBURN,    7457 FRANKLIN ROAD, SUITE 300,
                 Bloomfield Hills, MI 48301-3608
11188411       +SKL-58, LLC,   7457 FRANKLIN ROAD, SUITE 300,     Bloomfield Hills, MI 48301-3608
11188413       +THE BASILE LAW FIRM,    400 JERICHO TURNPIKE, STE. 104,     Jericho, NY 11753-1320
11188414       +THE BASILE LAW FIRM, P.C.,     Acct No x:xx-xx-xxxx6-LTS,    C/O MARK R. BASILE, ESQ.,
                 400 JERICHO TURNPIKE - STE. 104,     Jericho, NY 11753-1320
11188415       +THE CABRERA FIRM, A.P.C.,    Acct No 2032,    600 WEST BROADWAY, SUITE 700,
                 San Diego, CA 92101-3370
11188416       +TODD PETERSON,    Acct No x-xx-xxx353-C,    900 GRANGER FORM WAY,     Las Vegas, NV 89145-8618

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty            +EDI: BBDSHAPIRO.COM Jul 15 2020 09:03:00      BRIAN D. SHAPIRO,   LAW OFFICE OF BRIAN D. SHAPIRO,
                 510 S. 8TH STREET,   LAS VEGAS, NV 89101-7003
aty             E-mail/Text: tcrowe@thomascrowelaw.com Jul 15 2020 05:19:06      THOMAS E. CROWE,
                 2830 S. JONES BLVD. # 3,    LAS VEGAS, NV 89146
ust            +E-mail/Text: USTPRegion17.LV.ECF@usdoj.gov Jul 15 2020 05:19:34      U.S. TRUSTEE - LV - 11,
                 300 LAS VEGAS BOULEVARD S.,    SUITE 4300,   LAS VEGAS, NV 89101-5803
11188396        EDI: IRS.COM Jul 15 2020 09:03:00      INTERNAL REVENUE SERVICE,   P.O. BOX 7346,
                 Philadelphia, PA 19101-7346
11188403       +E-mail/Text: tax-bankruptcy@tax.state.nv.us Jul 15 2020 05:19:51
                 NEVADA DEPARTMENT OF TAXATION,    BANKRUPTCY SECTION,   555 E. WASHINGTON AVENUE, #1300,
                 Las Vegas, NV 89101-1046
                     Case 20-12890-mkn              Doc 43       Entered 07/16/20 21:56:01                Page 2 of 4



District/off: 0978-2                  User: castellan                    Page 2 of 2                          Date Rcvd: Jul 14, 2020
                                      Form ID: mtg11b                    Total Noticed: 50


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11188412        E-mail/Text: sanfrancisco.bnc@ssa.gov Jul 15 2020 05:19:52      SOCIAL SECURITY ADMINISTRATION,
                 OFFICE OF THE REGIONAL CHIEF COUNSEL,   REGION IX,   160 SPEAR STREET, SUITE 800,
                 San Francisco, CA 94105-1545
11188417       +E-mail/Text: USTPRegion17.LV.ECF@usdoj.gov Jul 15 2020 05:19:34      UNITED STATES TRUSTEE,
                 300 LAS VEGAS BVLD., SOUTH,   SUITE 4300,   Las Vegas, NV 89101-5803
                                                                                             TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 SBI INVESTMENTS, LLC 2014-1
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 14, 2020 at the address(es) listed below:
              BRIAN D. SHAPIRO    on behalf of Creditor    SBI INVESTMENTS, LLC 2014-1 brian@brianshapirolaw.com,
               connie@brianshapirolaw.com;6855036420@filings.docketbird.com
              EDWARD BURR     TED@MACRESTRUCTURING.COM
              THOMAS E. CROWE    on behalf of Debtor    PLAYERS NETWORK tcrowe@thomascrowelaw.com,
               tcrowe@lvcoxmail.com;appstcl@yahoo.com
              U.S. TRUSTEE - LV - 11    USTPRegion17.lv.ecf@usdoj.gov
                                                                                              TOTAL: 4
                 Case 20-12890-mkn                       Doc 43         Entered 07/16/20 21:56:01                        Page 3 of 4


 Information to identify the case:
 Debtor
                   PLAYERS NETWORK                                                             EIN 88−0343702
                   Name


 United States Bankruptcy Court District of Nevada
                                                                                               Date case filed for chapter 11 6/17/20
 Case number: 20−12890−mkn

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       PLAYERS NETWORK


  2. All other names used in the dba THE PLAYERS NETWORK, dba THE PLAYERS NETWORK, INC.
     last 8 years


  3. Address                                  3939 BELMONT STREET
                                              LAS VEGAS, NV 89119

  4. Debtor's attorney                        THOMAS E. CROWE                                            Contact phone: (702) 794−0373
      Name and address                        2830 S. JONES BLVD. # 3
                                              LAS VEGAS, NV 89146                                        Email: tcrowe@thomascrowelaw.com


  5. Bankruptcy clerk's office                                                                            Office Hours: 9:00 AM − 4:00 PM
      Documents in this case may be filed
      at this address.                        300 Las Vegas Blvd., South                                  Contact phone: (702) 527−7000
      You may inspect all records filed in    Las Vegas, NV 89101
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 7/14/20

  6. Meeting of creditors                                                                                 Location:
      The debtor's representative must    August 13, 2020 at 09:00 AM
      attend the meeting to be questioned
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
                 Case 20-12890-mkn                       Doc 43         Entered 07/16/20 21:56:01                        Page 4 of 4
Debtor PLAYERS NETWORK                                                                                                   Case number 20−12890−mkn


  7. Proof of claim deadline                 Deadline for filing proof of claim:                           11/12/20 For a governmental unit: 12/14/20
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:

                                                     • you
                                                       your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     •     receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge
     deadline                                 If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must      proceeding by filing a complaint by the deadline stated below.
      receive a complaint and any
      required filing fee by the following    Deadline for filing the complaint:            None
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                          page 2
